Citation Nr: 1511952	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's children, L.D. and C.D.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Appellant submitted a notice of disagreement in September 2011, a statement of the case was issued in March 2013, and a VA Form 9 was received in April 2013.

The Appellant is a permanent custodian of the Veteran's two children, on whose behalf he initiated this appeal.  The Board notes that the Appellant's spouse, M.S., is also a permanent custodian of the Veteran's two children in this appeal, and has been designated as the Appellant's fiduciary.  

The Appellant requested a hearing before the Board.  The requested hearing was scheduled for September 2014, however, the Appellant and the Veteran failed to attend the scheduled hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant and the Veteran if further action is required.


REMAND

The Appellant seeks an apportionment of the Veteran's compensation benefits based on his status as the permanent custodian of two of the Veteran's children, L.D. and C.D.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014); see also 38 C.F.R. §§ 20.500-20.504 (2014).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The Appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The Appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713 (2014).

In the present case, the record indicates that the Veteran has not been provided with copies of all of the relevant documents concerning the Appellant's claim for an apportionment or notified that the hearing scheduled in September 2014 pertained to this matter.  Although the Veteran was provided with an initial notice letter of the Appellant's claim in April 2011, a copy of the July 2011 decision denying the claim, a September 2011 notice that the Appellant had submitted a notice of disagreement and a November 2012 notice that the Appellant filed a substantive appeal, he has not been provided with a copy of the Statement of the Case.  Further, although the Veteran was sent notice in August 2014 of a hearing scheduled for September 2014, the Veteran was not notified that the hearing pertained to this matter and he believed the hearing was incorrectly scheduled.  See September 2014 statement from Veteran's representative.  

In order to ensure that both the Appellant and the Veteran have received proper notice, and to afford the Appellant and the Veteran all due process considerations in this appeal, the Board is required to remand this appeal for proper notice and development.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be provided with copies of the Appellant's claim, the notice of disagreement, the statement of the case, and the substantive appeal.  

The Veteran and his representative must be provided with the appropriate period of time to respond thereto and be afforded an opportunity to request a hearing.  38 C.F.R. §§ 19.101, 19.102; 38 C.F.R. § 20.713.
 
2.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Appellant's claim on appeal, giving consideration to all evidence of record. 

3.  If the benefit sought remains denied, the RO must provide the Appellant, the Veteran, and all representatives with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

The Appellant and Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




